Exhibit 10.44

EXECUTIVE SEVERANCE AGREEMENT

AGREEMENT made as of this 11th day of November, 2008 by and between ZOLL Medical
Corporation, a Massachusetts corporation with its principal place of business in
Chelmsford, Massachusetts (the “Company”), and E. Jane Wilson of Hingham,
Massachusetts (the “Executive”).

1. Purpose. The Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel.
The Board of Directors of the Company (the “Board”) recognizes, however, that,
as is the case with many publicly held corporations, the uncertainty and
questions which may arise among management in connection with a Change in
Control (as defined in Section 2 hereof) may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders. Therefore, the Board has determined that appropriate steps should
be taken to reinforce and encourage the continued attention and dedication of
members of the Company’s management, including the Executive, to their assigned
duties without distraction in the face of potentially disturbing circumstances
arising from the possibility of a Change in Control. Nothing in this Agreement
shall be construed as creating an express or implied contract of employment and,
except as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.

2. Change in Control. A “Change in Control” shall be deemed to have occurred in
any one of the following events:

(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Act”) (other than the Company, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing more than 50%
of either (A) the combined voting power of the Company’s then outstanding
securities having the right to vote in an election of the Company’s Board
(“Voting Securities”) or (B) the then outstanding shares of stock of the Company
(in either such case other than as a result of an acquisition of securities
directly from the Company); or

(b) the date a majority of members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board before the date of the
appointment or election; or

(c) the consummation of a transaction by the Company involving: (A) any
consolidation or merger of the Company or any Subsidiary where the stockholders
of the Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Act),

 

1



--------------------------------------------------------------------------------

directly or indirectly, shares representing in the aggregate more than 50% of
the voting shares of the corporation issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any) or
(B) any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of stock or other Voting Securities outstanding, increases (x) the proportionate
number of shares of stock beneficially owned by any person to more than 50% of
the shares of stock then outstanding or (y) the proportionate voting power
represented by the Voting Securities beneficially owned by any person to more
than 50% of the combined voting power of all then outstanding Voting Securities;
provided, however, that if any person referred to in clause (x) or (y) of this
sentence shall thereafter become the beneficial owner of any additional shares
of stock or other Voting Securities (other than pursuant to a stock split, stock
dividend, or similar transaction), then a “Change in Control” shall be deemed to
have occurred for purposes of the foregoing clause (a).

3. Terminating Event. A “Terminating Event” shall mean any of the events
provided in this Section 3 occurring subsequent to a Change in Control as
defined in Section 2:

(a) termination by the Company of the employment of the Executive with the
Company for any reason other than (A) a willful act of dishonesty by the
Executive with respect to any material matter involving the Company or any
subsidiary or affiliate, or (B) conviction of the Executive of a crime involving
moral turpitude, or (C) the gross or willful failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure after the Executive gives notice of termination for good reason),
which failure is not cured within 30 days after a written demand for substantial
performance is received by the Executive from the Board of the Company which
specifically identifies the manner in which the Board believes the Executive has
not substantially performed the Executive’s duties; or (D) the failure by the
Executive to perform her full-time duties with the Company by reason of her
death, disability or retirement; provided, however, that a Terminating Event
shall not be deemed to have occurred pursuant to this Section 3(a) solely as a
result of the Executive being an employee of any direct or indirect successor to
the business or assets of the Company, rather than continuing as an employee of
the Company following a Change in Control. For purposes of clauses (A) and (C)
of this Section 3(a), no act, or failure to act, on the Executive’s part shall
be deemed “willful” unless done, or omitted to be done, by the Executive without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company and its subsidiaries and affiliates. For purposes of
clause (D) of this Section 3(a), Section 6 and Section 8(b) hereof, “disability”
shall mean the Executive’s incapacity due to physical or mental illness which
has caused the Executive to be absent from the full-time performance of her
duties with the Company for a period of six (6) consecutive months if the
Company shall have given the Executive a Notice of Termination (as hereinafter
defined) and, within thirty (30) days after such Notice of Termination is given,
the Executive shall not have returned to the full-time performance of her
duties. For purposes of clause (D) of this Section 3(a) and Section 6,
“retirement” shall mean termination of the Executive’s employment in accordance
with the

 

2



--------------------------------------------------------------------------------

Company’s normal retirement policy, not including early retirement, generally
applicable to its salaried employees, as in effect immediately prior to the
Change in Control, or in accordance with any retirement arrangement established
with respect to the Executive with the Executive’s express written consent;

(b) termination by the Executive of the Executive’s employment with the Company
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean that
the Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events:

(A) a substantial adverse change, not consented to by the Executive, in the
nature or scope of the Executive’s responsibilities, authorities, powers,
functions or duties from the responsibilities, authorities, powers, functions or
duties exercised by the Executive immediately prior to the Change in Control; or

(B) a material reduction in the Executive’s annual base salary as in effect on
the date hereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all or substantially all
management employees; or

(C) a material relocation of the Company’s offices at which the Executive is
principally employed immediately prior to the date of a Change in Control, such
relocation shall be to a location more than 50 miles from such offices, or a
material change to the geographic location at which the Executive is based,
provided that such requirement by the Company shall be more than 50 miles from
the Company offices at such location, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business travel obligations immediately prior to the Change in Control; or

(D) a material breach by the Company of this Agreement.

“Good Reason Process” shall mean that (i) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Company in writing of the occurrence of the Good Reason condition
within 60 days of the occurrence of such condition; (iii) the Executive
cooperates in good faith with the Company’s efforts, for a period not less than
30 days following such notice (the “Cure Period”), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist;
and (v) the Executive terminates her employment within 60 days after the end of
the Cure Period. If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.

4. Severance Payment. In the event a Terminating Event occurs within eighteen
(18) months after a Change in Control,

(a) the Company shall pay to the Executive an amount equal to one and one-half
(1.5) times the sum of (i) the Executive’s base salary immediately prior to the
Terminating Event (or immediately prior to the Change in Control, if higher) and
(ii) the average of the bonuses paid to the Executive over the three most recent
years prior to the Change in Control, payable in one lump-sum payment on the
Date of Termination (as hereinafter defined);

 

3



--------------------------------------------------------------------------------

(b) the Company shall continue to provide health and dental insurance coverage
to the Executive, on the same terms and conditions as though the Executive had
remained an active employee, for eighteen (18) months after the Terminating
Event; and

(c) the Company shall pay to the Executive all reasonable legal and arbitration
fees and expenses incurred by the Executive in obtaining or enforcing any right
or benefit provided by this Agreement, except in cases involving frivolous or
bad faith litigation.

5. Additional Benefits.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any compensation, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, (the “Severance Payments”), would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), the following provisions shall apply:

(A) If the Severance Payments, reduced by the sum of (i) the Excise Tax (as
hereinafter defined) and (ii) the total of the Federal, state, and local income
and employment taxes payable by the Executive on the amount of the Severance
Payments which are in excess of the Threshold Amount (as hereinafter defined),
are greater than or equal to the Threshold Amount, the Executive shall be
entitled to the full benefits payable under this Agreement.

(B) If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes on
the amount of the Severance Payments which are in excess of the Threshold
Amount, then the benefits payable under this Agreement shall be reduced (but not
below zero) to the extent necessary so that the maximum Severance Payments shall
not exceed the Threshold Amount. To the extent that there is more than one
method of reducing the payments to bring them within the Threshold Amount, the
Executive shall determine which method shall be followed; provided that if the
Executive fails to make such determination within 45 days after the Company has
sent the Executive written notice of the need for such reduction, the Company
may determine the amount of such reduction in its sole discretion.

For the purposes of this Section 5, “Threshold Amount” shall mean three times
the Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, or
any interest or penalties incurred by the Executive with respect to such excise
tax.

 

4



--------------------------------------------------------------------------------

(b) The determination as to which of the alternative provisions of Section 5(a)
shall apply to the Executive shall be made by BDO Seidman, LLP or any other
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive. For purposes of determining which of the alternative provisions
of Section 5(a) shall apply, the Executive shall be deemed to pay Federal income
taxes at the highest marginal rate of Federal income taxation applicable to
individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in Federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

6. Term. This Agreement shall take effect on the date first set forth above and
shall terminate upon the earlier of (a) the termination by the Company of the
employment of the Executive because of (A) a willful act of dishonesty by the
Executive with respect to any material matter involving the Company or any
subsidiary or affiliate, or (B) conviction of the Executive of a crime involving
moral turpitude, or (C) the gross or willful failure by the Executive to
substantially perform the Executive’s duties with the Company, or (D) the
failure by the Executive to perform her full-time duties with the Company by
reason of her death, disability (as defined in Section 3(a)) or retirement (as
defined in Section 3(a)), (b) the resignation or termination of the Executive
for any reason prior to a Change in Control, (c) the resignation of the
Executive after a Change in Control for any reason other than the occurrence of
any of the events enumerated in Section 3(b)(A)-(D) of this Agreement, or
(d) the date which is eighteen (18) months after a Change in Control if the
Executive is still employed by the Company.

7. Withholding. All payments made by the Company under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law.

8. Notice and Date of Termination; Disputes; Etc.

(a) Notice of Termination. After a Change in Control and during the term of this
Agreement, any purported termination of the Executive’s employment (other than
by reason of death) shall be communicated by written Notice of Termination from
one party hereto to the other party hereto in accordance with this Section 8.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and the Date of Termination. Further, a Notice of Termination pursuant to
one or more of clauses (A) through (C) of Section 3(a) hereof is required to
include a copy of a resolution duly adopted by the affirmative vote of not less
than two-thirds (2/3) of the entire membership of the Board at a meeting of the
Board (after reasonable notice to the Executive and an opportunity for the
Executive, accompanied by the Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, the termination met the
criteria set forth in one or more of clauses (A) through (C) of Section 3(a)
hereof.

 

5



--------------------------------------------------------------------------------

(b) Date of Termination. “Date of Termination”, with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the term of this Agreement, shall mean (A) if the Executive’s employment is
terminated for disability, 30 days after the Notice of Termination is given
(provided that the Executive shall not have returned to the full-time
performance of the Executive’s duties during such 30-day period) and (B) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination. In the case of a termination by the Company other
than a termination pursuant to one or more of clauses (A) through (C) of
Section 3(a) (which may be effective immediately), the Date of Termination shall
be 30 days after the Notice of Termination is given. In the case of a
termination by the Executive, the Date of Termination shall not be less than 15
days from the date such Notice of Termination is given. Notwithstanding
Section 3(a) of this Agreement, in the event that the Executive gives a Notice
of Termination to the Company, the Company may unilaterally accelerate the Date
of Termination and such acceleration shall not result in a Terminating Event for
purposes of Section 3(a) of this Agreement.

(c) No Mitigation. The Company agrees that, if the Executive’s employment by the
Company is terminated during the term of this Agreement, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Sections 4(a), (b) and
(c) hereof. Further, the amount of any payment provided for in this Agreement
shall not be reduced by any compensation earned by the Executive as the result
of employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company or otherwise.

(d) Settlement and Arbitration of Disputes. Any controversy or claim arising out
of or relating to this Agreement or the breach thereof shall be settled
exclusively by arbitration in accordance with the laws of the Commonwealth of
Massachusetts by three arbitrators, one of whom shall be appointed by the
Company, one by the Executive and the third by the first two arbitrators. If the
first two arbitrators cannot agree on the appointment of a third arbitrator,
then the third arbitrator shall be appointed by the American Arbitration
Association in the City of Boston. Such arbitration shall be conducted in the
City of Boston in accordance with the rules of the American Arbitration
Association for commercial arbitrations, except with respect to the selection of
arbitrators which shall be as provided in this Section 8(d). Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.

9. Successor to Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after a Terminating Event but prior to the completion by the
Company of all payments due her under Section 4(a), (b) and (c) of this
Agreement, the Company shall continue such payments to the Executive’s
beneficiary designated in writing to the Company prior to her death (or to her
estate, if the Executive fails to make such designation).

10. Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

6



--------------------------------------------------------------------------------

11. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

12. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by registered or certified mail, postage prepaid, to the Executive at
the last address the Executive has filed in writing with the Company, or to the
Company at its main office, attention of the Board.

13. Effect on Other Plans. An election by the Executive to resign after a Change
in Control under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies. Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Company’s benefit plans, programs or policies except as
otherwise provided in Section 5 hereof, and except that the Executive shall have
no rights to any severance benefits under any severance pay plan.

14. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

15. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts.

16. Obligations of Successors. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

17. Confidential Information. The Executive shall never use, publish or disclose
in a manner adverse to the Company’s interests, any proprietary or confidential
information relating to (a) the business, operations or properties of the
Company or any subsidiary or other affiliate of the Company, or (b) any
materials, processes, business practices, technology, know-how, research,
programs, customer lists, customer requirements or other information used in the
manufacture, sale or marketing of any of the respective products or services of
the Company or any subsidiary or other affiliate of the Company; provided,
however, that no breach or alleged breach of this Section 17 shall entitle the
Company to fail to comply fully and in a timely manner with any other provision
hereof. Nothing in this Agreement shall preclude the Company from seeking money
damages, or equitable relief by injunction or otherwise without the necessity of
proving actual damage to the Company, for any breach by the Executive hereunder.

 

7



--------------------------------------------------------------------------------

18. Section 409A. Anything in this Agreement to the contrary notwithstanding, if
at the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (a) six
months and one day after the Executive’s separation from service, or (b) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

With respect to any fees, expenses and taxes that the Executive may otherwise be
entitled to reimbursement under this Agreement, the Executive shall provide
evidence of such reimbursable expenses to the Company within 30 days of
incurring such expenses and the Company shall reimburse the Executive for such
expenses within 30 days of receiving such evidence.

*remainder of page intentionally left blank*

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Executive Severance Agreement has been executed as a
sealed instrument by the Company by its duly authorized officer, and by the
Executive, as of the date first above written.

 

ZOLL MEDICAL CORPORATION By:  

/s/ Richard A. Packer

Name:   Richard A. Packer Title:   Chief Executive Officer

/s/ E. Jane Wilson

E. Jane Wilson